          Case 2:20-cv-00439-TOR   ECF No. 5    filed 12/22/20   PageID.19 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ENOW-TAMBONG AGBOR-
      BAIYEE, an individual,                        NO: 2:20-CV-0439-TOR
 8
                                Plaintiff,          ORDER ON VOLUNTARY
 9                                                  DISMISSAL WITHOUT PREJUDICE
             v.
10
      WASHINGTON STATE
11    DEPARTMENT OF CORRECTIONS,
      a department of the State of
12    Washington,

13                              Defendant.

14

15          BEFORE THE COURT is Plaintiff’s Notice of Voluntary Dismissal

16   Without Prejudice (ECF No. 4). Because Defendant has neither filed an answer

17   nor moved for summary judgment, Plaintiff has an absolute right to voluntarily

18   dismiss this case. Fed. R. Civ. P. 41(a)(1)(A)(i).

19   //

20   //



     ORDER ON DISMISSAL WITHOUT PREJUDICE ~ 1
        Case 2:20-cv-00439-TOR     ECF No. 5    filed 12/22/20   PageID.20 Page 2 of 2




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         All claims and causes of action in this matter are DISMISSED without

 3   prejudice and without costs or fees to any party.

 4         The District Court Executive is directed to enter this Order and Judgment of

 5   Dismissal, furnish copies to the parties, and CLOSE the file.

 6         DATED December 22, 2020.

 7

 8                                  THOMAS O. RICE
                                 United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ON DISMISSAL WITHOUT PREJUDICE ~ 2
